 In the Matter of DAZEY CORPORATION, EMPLOYERandINTERNATIONALASSOCIATION OF MACHINISTS, DISTRICT No. 9, PETITIONERIn the Matter of DAZEY CORPORATION, EMPLOYERandMETAL POLISH-ERS, BUFFERS, PLATERS AND HELPERS, INTERNATIONAL UNION, LOCAL13, AFL, PETITIONERCasesNos. 14-R-1720 and 14-RC-34,respectivelySUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONNovember 15, 1948On May 3, 1948, the National Labor Relations Board issued a De-cision and Order in Case No. 14-RC-34, dismissing the Metal Polish-ers' petition, which sought to sever from an existing unit,' a unitcomprising all the employees in the plating department of the Em-ployer's plant at St. Louis, Missouri?The Board found that theseplating employees did not possess any craft skills and, therefore,could not constitute an appropriate unit.In its Decision and Order the Board noted that the Metal Polishersalready represented a unit of polishers, buffers, and apprentices at theplant involved,3 and that in anothercase4 the Board had found appro-priate a unit of buffers and platers, as the buffers were a nucleus ofskilled employees to which the relatively unskilled platers might prop-erly be attached.However, in the absence of any request by the MetalPolishers in its original petition in the instantcasefor the attachmentof the platers to the existing unit of polishers and buffers, the Boardstated in effect that it was unnecessary to consider the applicability tothe instant case of theElectric Auto-litedecision.3 This unit comprised all the production and maintenance employees at the plant in-volved except for a craft group of polishers,buffers, and apprentices,with respect to whomthe Metal Polishers had already been certified as the bargaining agent inMatter of DazeyCorporation,73 N. L.R. B. 788.2Matter of Dazey Corporation,77 N.L.R. B. 408.2 See fn.1, supra.4Matter of The Electric Auto-Lite Company,76 N. L. R. B. 1189.80 N. L.R. B., No. 64.304 DAZEY CORPORATION305On May 10, 1948, the Board received from the Metal Polishers amotion to amend its petition so as to add the platers-to the existing unitof polishers and buffers.This motion was denied on proceduralgrounds.The Metal Polishers has since filed a motion requesting theBoard to reinstate the Metal Polishers' original petition and seeking toamend it by adding the platers to the existing unit of polishers andbuffers.Although afforded an opportunity to do so, none of theparties has expressed any objection to the granting of this motion.5The Board 6 has, accordingly, determined to grant this motion and toreconsider its Decision and Order in Case No. 14-RC-34 in the light ofthe petitionso amended.We now find that the platers, if they so desire, may, together withthe polishers, buffers, and apprentices, constitute an appropriate unit.However, we shall make no unit determination pending the outcomeof the election directed below. If, in this election, the employees inthe voting group described below select the Metal Polishers, they willbe taken to have indicated their desire to be included in the same unitwith the polishers, buffers and apprentices; otherwise, we shall dismissthe Metal Polishers' amended petition.We shall not place the Inter-venor's name on the ballot, inasmuch as it has not complied withSection 9 (f) and (h) of the amended Act.We shall direct an election among the following employees in theEmployer's St. Louis plant :All employees in the plating department, excluding the machinistsand supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Dazey Corporation, St. Louis,Missouri, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Fourteenth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations--5On October 22, 1948, the Board issued to the parties an Order to Show Cause why themotion should not be grantedIn its reply to this Order,the Employer stated that itwould abide by whatever ruling was made on the motion by the Board. No response wasreceived from the Intervenor,Pursuant to Section 3 (b) of the National Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this case to a three-man panel consisting ofMembers Houston, Reynolds, and Gray.' In our prior decision in this case we found that while two employees in the platingdepartment are classified as machinists,only one, Frank Drewel, actually has the skill,and does the work, of a machinistOur exclusion is accordingly limited to this oneposition. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeries 5, as amended, among the employees in the voting groupdescribed above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented by Metal Polishers,Buffers, Platers and Helpers, International Union, Local 13, AFL,for the purposes of collective bargaining.